Case 2:16-cv-01334-JDC-KK Document 55 Filed 08/10/21 Page 1 of 5 PageID #: 158




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                               LAKE CHARLES DIVISION


GERALD MOORE                                         CASE NO. 2:16-CV-01334

VERSUS                                               JUDGE JAMES D. CAIN, JR.

JOHN P SUTPHIN III ET AL                             MAGISTRATE JUDGE KAY

                                 MEMORANDUM RULING

           Before the Court is a “Motion for Default Judgment as to John P. Sutphin, III and S

& S Land & Cattle, Inc. (Doc. 26). This lawsuit involves a contract between the Plaintiff

and purchaser, Gerald Moore, and the sellers, John P. Sutphin, III and S & S Land & Cattle,

Inc. (hereinafter referred to as “Defendants”), for the purchase of one hundred sixteen

registered Black Angus heifers for the cash sum of $313,200.1

                                       BACKGROUND

           Defendants are John P. Sutphin, III a person of the age of majority and a resident

and citizen of Colorado and S & S Land & Cattle, Inc. which is incorporated in and exists

under the laws of the state of Colorado. To date, Plaintiff, Mr. Moore, upon information

and belief, asserts that Defendants’ last known addresses are as follows:

           John P. Sutphin, III                            John P. Sutphin, III
           S & S Land & Cattle, Inc.                       Sulphur Cattle Co., Inc.
           17150 County Road North                         27540 Quail Ridge Dr.
           Holly, CO 81047                                 Lamar, CO 81052

           John P. Sutphin, III                            John P. Sutphin, III
           S&s Land & Cattle, Inc.                         5651 County Rd. HH
           Lamar, CO 81052                                 Lamar, CO 81052

1
    Complaint, Doc. 1.
Case 2:16-cv-01334-JDC-KK Document 55 Filed 08/10/21 Page 2 of 5 PageID #: 159




         Through an internet website Mr. Moore found registered Blank Angus heifers for

sale in Colorado. After visiting Defendant’s ranch, Mr. Moore agreed to purchase from the

Colorado seller, 116 registered Black Angus heifers for the above-mentioned price. Mr.

Moore had his bank wire the purchase money to Defendant’s bank; in October 2015, 116

black heifers were delivered to Mr. Moore.

         Mr. Moore alleges in his Complaint that he agreed to the following: (1) the cattle

would be only registered Black Angus Cattle, delivered with registration papers in his

name; (2) the cattle would be bred with calves born within the months of December 2015

and February 2016; (3) the cattle would be artificially inseminated by Defendant’s

representative at his expense once they had calves, and two “clean-up” bulls would be sent

to Plaintiff’s herd in Louisiana, annually for nine (9) years; (4) the calves would be tagged

and weighed at proper intervals by Plaintiff for record keeping purposes; when ready for

sale, Defendant would buy them for the prevailing market price plus $300 each, annually

for 9 years. 2

         To Mr. Moore’s dismay, the supposedly registered Black Angus heifer herd of 116

heifers included 40 non-registered Lim-Flex cattle. Mr. Moore did not agree to purchase

Lim-flex cattle, nor was he informed that the herd included Lim-flex cattle.3

         Mr. Moore made numerous attempts to obtain the registration papers from

Defendant.4 After several months Mr. Moore received registration papers in electronic


2
  Id. ¶ 13.
3
  Id. ¶ ¶ 15, 16, and 17.
4
  Id. ¶ 18.

                                         Page 2 of 5
Case 2:16-cv-01334-JDC-KK Document 55 Filed 08/10/21 Page 3 of 5 PageID #: 160




format, but still registered in the name of Defendant.5 Mr. Moore attempted to inform

Defendant that the Lim-Flex cattle were not acceptable, and that he was rejecting them due

to noncompliance.6 Mr. Moore attempted without success to rescind the sale and seeks

reimbursement for all costs of preservation, maintenance, health and insurance for the

entire herd.7

        In his Complaint, Plaintiff desires a reduction in the cost of the Lim-Flex cattle, plus

full reimbursement of all costs of preservation, and consequential and incidental damages,

plus attorney fees.

                                PROCEDURAL HISTORY

         The instant Complaint against S & S Land & Cattle, Inc. and John P. Sutphin III

was filed on September 22, 2016;8 Defendants were served with the Complaint on April

27, 2017.9 Defendants failed to file responsive pleadings to this lawsuit. After Mr. Moore,

through counsel filed an Application for Entry of Default, 10 a Clerk’s Entry of Default was

entered as to S & S Land & Cattle, and John P. Sutphin, III on September 29, 2017.11

        On May 13, 2019, Mr. Moore, through counsel, filed a Motion for Default Judgment

as to S & S Land & Cattle, Inc. and John P. Sutphin, III. 12 Numerous attempts have been




5
  Id. ¶ 20.
6
  Id. ¶ 22.
7
  Id. ¶ 23.
8
  Doc. 1.
9
  Docs. 9 and 10.
10
   Doc. 14.
11
   Doc. 15.
12
   Doc. 26.

                                          Page 3 of 5
Case 2:16-cv-01334-JDC-KK Document 55 Filed 08/10/21 Page 4 of 5 PageID #: 161




made since the inception of this lawsuit to mail notice to Defendants, but each has been

returned as “Not Deliverable as Addressed, Unable to Forward.13

                                            DEFAULT JUDGMENT

           Mr. Moore asserts that Defendants have failed to appear in this lawsuit even after

being properly served. Mr. Moore requests a default judgment in his favor and against John

P. Sutphin, III and S & S Land & Cattle, Inc., in solido in the amount of $118,000. Mr.

Moore submits his affidavit as to the losses he incurred as the result of Defendants’ breach

of the contract for the sale of 116 heifers that were supposed to be Registered Black Angus

cattle.14 Mr. Moore attests that after several repeated attempts to resolve the issues with

Defendants, he mitigated his loss by selling some of the herd at a public auction, but took

a considerable loss considering they were not Registered Black Angus. Mr. Moore attests

that the purchase price he agreed to with Defendants was for pure bred Registered Black

Angus heifers.

           Mr. Moore attests that he had obtained a loan to purchase the cattle, and because he

could not repay the loan, he was forced to sell his farm. Mr. Moore seeks a judgment in the

total amount of $108,000, which equals the amount paid for the undesired and unagreed

Lim-Flex Cattle, 40 in number, at $2,700 each for a total of $108,000.

           The Court finds that there is sufficient evidence in the record to justify the default

judgment and prove the amount of damages in the amount of $108,000.




13
     See Docs.16, 17, 22, 23, 28, 29, 30, 31, 33, 34, 36, 37, 43, 44, 48, 49.
14
     Affidavit of Gerald Moore, Doc. 52.

                                                       Page 4 of 5
Case 2:16-cv-01334-JDC-KK Document 55 Filed 08/10/21 Page 5 of 5 PageID #: 162




                                    CONCLUSION

       Based on the foregoing, the Motion for Default Judgment will be granted, and a

separate Judgment will be issued this date in favor of Plaintiff, Gerald Moore, and against

John P. Sutphin, III and S & S Land & Cattle, Inc. in the total amount of $108,000.

       THUS DONE AND SIGNED in Chambers on this 10th day of August 2021.



                    _______________________________________
                              JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE




                                        Page 5 of 5
